McCOMB, J.
From a judgment of guilty of robbery of the first degree, after trial before a jury, defendant Taylor appeals.
Defendant does not contend that the evidence is insufficient to sustain the judgments of guilty. On the contrary defendant’s attorney on the motion for a new trial conceded “the overwhelming evidence that the people” had produced of defendant’s guilt.  However, defendant argues on this appeal that certain of the evidence was conflicting and should have been disbelieved by the trier of fact. This, of course, cannot avail defendant in view of the well established rule in California that if there is any substantial evidence to sustain the findings of the trier of fact, an appellate court will not interfere with such findings. (People v. Newland, 15 Cal.2d 678, 681 [104 P.2d 778].)
Since no other points are stated or argued, this court will presume that the rulings of the trial judge were correct and that the proceedings were regular and free from error. (People v. Vivian, 50 Cal.App.2d 533, 537 [5] [123 P.2d 613] ; People v. Purcell, 22 Cal.App.2d 126, 128 [2] [70 P.2d 706] ; People v. Cebulla, 127 Cal. 314, 318. [5] [70 P. 181].)
Affirmed.
Moore, P. J., and Fox, J., concurred.